Title: To James Madison from Jedidiah Morse, 20 February 1823
From: Morse, Jedidiah
To: Madison, James


                
                    Sir,
                    New Haven (Con.) Feb. 20. 1823
                
                I have just read, in Niles’ Register, your letter to Lt. Governor Barry, on the subject of a “general system of Education.[”] The sentiments you have expressed in this Letter, are so just & excellent, & comport so well with the present state of the World, & specially of our own favored country, that I cannot but thank you for them, & express my hope, that, from the influence you have acquired from the succession of high civil offices you have been called to fill, they will have extensive circulation & lasting good effects. In no way can the wisdom of our aged Wise men be more usefully employed, than in devising & recommending to their Successors in office, the best methods of educating the whole body of the youth of our country, rich & poor, in all branches of useful knowledge adapted to their ages & circumstances in life. In no better way can our admirable form of government be preserved, & “liberty with order” effectually secured, than by a universal & thorough good education of our youth. A nation untaught, or badly taught—ignorant or vicious, must, of necessity, consist of a few tyrants, & a multitude of slaves. They would be incapable of enjoying the blessings of freedom. A free people must be an enlightened people: & an enlightened people will always be free. They will prefer death to slavery.
                
                It is gratifying to witness the gradual diminution of those sectional feelings & prejudices, which, in times that are past, have afflicted us by dissipating & weakening those energies, which should have been combined for the good of the nation, & by lessening our respectability abroad. The in[c]reased intercourse between men of influence from the different States, the adoption of similar modes of education, & the mingling of citizens from different sections of the Union, in our old, & especially in our new settlements, have all conduced to bring about this most desirable effect. Your liberality in recommending the plans of popular education now in successful operation in “the Eastern States,” as “examples” worthy of the attention of other states, will have a very conciliating effect on the people of the east, the south & west, as far as the fact shall be made known.
                Your just remarks on the importance of the study of Geography & Astronomy, by the youth of our Country, you will readily suppose, must have been gratifying to me, who have been, for nearly forty years attending particularly to these sciences, & preparing elementary books for the instruction of our youth in them. My age & infirmities remind me, that it is time for me to retire from this wide field of arduous labor; & I have, accordingly, resigned it to two of my three sons. The first efforts of the eldest of the two, I take the liberty to transmit to you from him, with his respects, for your acceptance. He has received approbations of a high cast, of both his books, from men of high respectability, & it will be peculiarly gratifying both to him & myself, if he shall have yours. With great & very sincere respect, I am, sir, your obdt servt
                
                    Jedh Morse
                
            